Citation Nr: 1750077	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  07-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

 2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension with coronary artery disease (CAD).

 3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

 4.  Entitlement to service connection for allergies (chronic rhinosinusitis), to include as due to herbicide and asbestos exposure.

 5.  Entitlement to service connection for a neck disorder.

 6.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Spector, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and from a November 2011 rating decision by the Montgomery, Alabama VA RO.  

The Board notes that the claim for service connection for an acquired psychiatric disorder was initially denied in an April 1998 Board decision.  However, new evidence pertaining to this claim, including service treatment records were obtained.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 3.156(c).  Therefore, new and material evidence is not needed to reopen the previously denied claim.  Rather, the claim must be reviewed on a de novo basis.

In May 2012, the issues of whether new and material evidence had been received to reopen a claim for service connection for a psychiatric disorder, whether new and material evidence had been received to reopen a claim for service connection for hypertension with CAD, and entitlement to service connection for allergies were remanded by the Board for additional development.

In February 2015 and December 2016, the issues on appeal were remanded for the Veteran to be scheduled for a videoconference hearing before the Board.

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the VLJ noted that new private medical records were recently uploaded in the electronic claims file.  The Veteran indicated that he was willing to waive the RO's initial consideration of such evidence.  

The Board recognizes that the Veteran's attempt to raise the issue of service connection for neuropathy at the May 2017 hearing.  However, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of  entitlement to service connection for an acquired psychiatric disorder; entitlement to service connection for allergies, to include rhinosinusitis; whether new and material evidence has been received to reopen a claim of service connection for hypertension with CAD; entitlement to service connection for a back disorder; and entitlement to service connection for a neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied service connection for a low back disorder.  The Veteran did not appeal that decision or submit new and material evidence within one year of its issuance.

2.  The evidence received since the March 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.

3.  The Veteran did not have service in the Republic of Vietnam during the Vietnam era and was not otherwise exposed to herbicide agents during his military service.

4.  The Veteran does not have type II diabetes mellitus that manifested in service or to a compensable degree within one year thereafter or that is otherwise related to his military service.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).

2.  The evidence received since the March 2005 rating decision is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2017).

3.  Diabetes mellitus was not incurred in active service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veteran receives Social Security Administration (SSA) benefits, the evidence of record does not show that these SSA payments are for disability compensation.  Specifically, in a July 2015 statement, the Veteran noted that he was on a fixed income of social security and a small retirement from the State of Alabama.  Furthermore, given the Veteran's age, under 42 U.S.C. § 402, any SSA disability award is automatically converted to "old age" benefits by the time an individual turns 65; the Veteran is 68 years old.  Thus, there is no need to secure any records from SSA.  

The Board also notes that the Veteran has not been afforded a VA medical examination in connection with the claim for service connection for diabetes mellitus.  However, the Board finds that an examination is not warranted.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, a VA examination is unnecessary to decide the claim of service connection for diabetes mellitus because the Veteran has not been shown to have an injury, disease, or injury in service.  As discussed below, his service treatment records are negative for any complaints, treatment, or diagnosis of diabetes mellitus, and he specifically stated in his hearing testimony that the onset of his diabetes was not in service, but rather after service.  Additionally, the records show that the Veteran did not have service in Vietnam, and the evidence does not otherwise establish exposure to herbicide agents.  Therefore, because there is no event, injury, or disease in service to which a current disorder could be related, the Board finds that a VA examination is unnecessary in this case. 38 C.F.R. § 3.159 (c)(4)(i) cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


I.  New and Material Evidence

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2017); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

In a March 2005 rating decision, the RO denied service connection for a low back disorder.  In that decision, the RO found that the Veteran's low back condition neither occurred in nor was caused by service.  Specifically, the RO noted that the service treatment records were negative for any complaints, treatment, or diagnosis of a low back disorder.  Additionally, a separation examination revealed that examination of the spine was normal, and the Veteran denied having any recurrent back pain on the report of medical history at that time.  Further, the RO noted that the first mention of a back problem in the VA treatment records was in January 2001 when the Veteran was diagnosed with low back pain/strain.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of its issuance.  Therefore, the March 2005 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the March 2005 rating decision, the evidence of record included service treatment records, VA treatment records, and statements from the Veteran.

The evidence received since the March 2005 rating decision includes a November 2011 letter from a private physician, which notes that the Veteran's osteoarthritis of the cervical and lumbar spines began during the years he spent in the military.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim (a link between a current disorder and service).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a low back disability is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


II.  Service Connection for Diabetes Mellitus

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities, such as diabetes mellitus, may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

VA regulations also provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service member must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 555 U.S. 1149 (2009).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

In this case, the Veteran has claimed that he developed diabetes mellitus as a result of Agent Orange exposure while serving in Vietnam.

A January 2016 private treatment record noted a diagnosis of diabetes mellitus, and an April 2015 letter from the Veteran's private physician noted he was treating the Veteran for type II diabetes mellitus.  Therefore, there is evidence establishing that the Veteran has a current diagnosis of diabetes mellitus during the pendency of this appeal. 

Thus, the resolution of the Veteran's appeal turns on whether his current diabetes mellitus is related to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The evidence shows that the Veteran has a current diagnosis of type II diabetes mellitus type II, which is an enumerated disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  However, he does not contend that diabetes mellitus had its onset in service, but rather the Veteran has stated that he was first diagnosed many years after service.  His service treatment records are also negative for any complaints, treatment, or diagnosis of diabetes mellitus.  As there is no showing that diabetes mellitus manifested to a degree of 10 percent within a year from separation from service (1972), the presumption does not apply.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Additionally, as the Veteran does not contend, and the evidence of record, including service treatment records, does not otherwise show that his diabetes had its onset in service, service connection is not warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the crux of this case is whether the Veteran was exposed to herbicide agents during his military service.

During the May 2017 hearing, the Veteran reported that he was sent to Vietnam for two weeks to install radios.  However, the service personnel records do not show that he had service in the Republic of Vietnam.  Rather, they show that he served at Fort Knox, Fort Gordon, Fort Leonard Wood, and Fort Campbell.  In fact, his DD-214 and DA Form 20 indicate that he did not have any foreign service.  His service records also indicate that he was AWOL on several occasions in 1971 and 1972, and desertion is noted in March 1972.

The Board recognizes that the Veteran received the National Defense Service Medal; however, such an award does not indicate the physical presence in Vietnam.  

Additionally, a July 2010 DPRIS inquiry showed that there was no evidence to substantiate any service in the Republic of Vietnam.

Moreover, during a May 1993 VA examination, it was noted that the Veteran had served at Fort Campbell and Fort Gordon.  He did not report serving in a war zone.

The Board finds the official service personnel records to be more probative than the Veteran's more recent assertions that he served in the Republic of Vietnam for two weeks.  Therefore, the Veteran is not presumed to have been exposed to herbicide agents.  The evidence does not show that the Veteran was otherwise exposed to herbicide agents in service.  Indeed, the Veteran has not alleged herbicide exposure other than in Vietnam.

Based on the foregoing, the Board finds that service connection for diabetes mellitus is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, the claim for service connection for a back disorder is reopened.  

Entitlement to service connection for diabetes mellitus is denied.


REMAND

With respect to the claim for service connection for a psychiatric disorder, the Veteran has alleged a stressor that occurred at Fort Campbell.  A December 2013 Formal Finding notes that, although a request for morning reports was made in September 2013, such a request would not have yielded any information that would assist the Veteran's claim, as he did not provide the names of the instructor killed or those injured.  In this regard, the Board notes that stressor verification requires that the Veteran provide, at a minimum, a stressor that can be documented, the location where the incident took place, the approximate date of the incident, and the unit of assignment at the time the stressful event occurred.  See M21-1MR, Part IV.ii.1.D.14.d.  In this case, the Veteran has provided information pertaining to the location and date, and his unit is ascertainable from his service records.  Therefore, further steps should be taken to verify the Veteran's alleged in-service stressor, to include obtaining the morning reports from March 1971 to August 1971 at Fort Campbell.

The Board also notes that the Veteran was afforded a VA examination in August 2013.  The examiner stated that the Veteran was diagnosed with depression secondary to physical pain.  However, the examiner did not address the March 1972 service mental health treatment record that noted that the Veteran was anxious, depressed, could not sleep, and had a loss of appetite, or the disposition form noting a diagnosis of a personality disorder.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.  

Additionally, the Veteran was provided a VA examination in August 2012 in connection with his claim for service connection an allergy condition.  The examiner stated that the current clinical examination findings were most consistent with a diagnosis of chronic rhinosinusitis, status post two nasal-sinus surgeries, which included repair of a deviated nasal septum per the Veteran's report.  There was no evidence found for evaluation and treatment of chronic rhinitis/sinusitis or a symptomatic deviated nasal septum during military service.  The examiner stated that it was at least as likely as not (greater than 50/50 probability) that the deviated nasal septum occurred during one or both of the traumatic events occurring after military service.  The examiner also opined that it was at least as likely as not (greater than 50/50 probability) that the chronic rhinosinusitis was further aggravated by the deviated septum, natural progress of aging, and the Veteran smoking tobacco exposure over the years.  There was no evidence found of further aggravation of the Veteran chronic rhinosinusitis beyond natural course of the disease due to military service.  However, the Board notes that the examiner did not use the appropriate legal standard in rendering this opinion.  Therefore, the Board finds that an additional VA medical examination and medical opinion needed.  See Barr at 311 (2007).

Further, at the May 2017 hearing, the Veteran stated that he was currently receiving treatment for his claimed conditions.  As it appears that there may be outstanding records, efforts should be made to obtain these records on remand.

With respect to the Veteran's application to reopen the claim for service connection for hypertension with CAD, the Board notes that the Veteran has attributed those disorders to his claimed PTSD in the June 2004 claim and the March 2006 statement.  Therefore, the Board finds that the Veteran's claim for service connection for hypertension with CAD is inextricably intertwined with his claim for service connection for an acquired psychiatric disorder, to include PTSD. Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder, a neck disorder, a back disorder, and allergies, including chronic rhinosinusitis.  A specific request should be made for any outstanding treatment records identified at the March 2017 hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  The AOJ should request that an appropriate agency, to include JSRRC, search for any available information that might corroborate the Veteran's alleged in-service stressors, including morning reports for Fort Campbell from March 1971 to August 1971.

These agencies should be provided with copies of the Veteran's personnel records showing service dates, duties, and units of assignment, as well as copies of the PTSD stressor statements in support of the claim and any additional relevant evidence associated with the claims folder as a result of this remand.

3.  After completing the foregoing development, the Veteran should also be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, March 1972 in-service psychiatric evaluation and disposition form, post-service medical records, the August 2013 VA examination report, May 2017 hearing testimony, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current acquired psychiatric disorder(s).  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed, to include the in-service diagnosis of passive-aggressive reaction.   

For each diagnosis identified other than PTSD and a personality disorder, the examiner should state whether it is at least as likely as not that disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should address whether there is any relationship between the current disorder and any verified in-service stressor.  

Specifically, the examiner should address the March 1972 psychiatric examination report and disposition form that noted that the Veteran was anxious, depressed, could not sleep, and had a loss of appetite, and the disposition form noting a diagnosis of a personality disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2017), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Additionally, the Veteran should be afforded a VA examination to determine the nature and etiology of his chronic rhinosinusitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the August 2012 VA examination report, the May 2017 hearing testimony, and the Veteran's own assertions.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that the Veteran's chronic rhinosinusitis manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2017), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should review the examination reports and medical opinions to ensure that they are in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, to include whether additional VA examinations are necessary.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


